DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13, and 15-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soong et al.(US PGPub 2017/0125412, hereinafter referred to as “Soong”).
Soong discloses the semiconductor the semiconductor device as claimed.  See figures 1-28, with emphasis on figure 28, and corresponding text, where Soong teaches, pertaining to claim 1, a semiconductor device comprising:
(2005) of a type IV semiconductor material having a trench (2555) present therein (figure 28; [0060]); a plurality of type III-V fin structures (2450) joined by an epitaxial base portion that is present within the trench (2555) of the type IV semiconductor material (figure 28; [0017], [0052], [0057], [0060]), the epitaxial base portion that is present in the trench has a greater width than a width of a fin structure (2450) in the plurality of type III-V fin structures (Fig 28; [0060-0061]), the plurality of type III-V fin structures and the epitaxial base portion being composed of a same composition material (figure 28; [0052], [0060]), wherein the epitaxial base portion in epitaxial relationship with the trench (2555) of the type IV semiconductor substrate (figure 28; [0052], [0060-0061]);
a gate structure (2865, 2870, 2875, 2880) present on a channel region portion of the type III-V fin structures (figure 28; [0061-0062]); and source and drain regions present on source and drain region portions of the type III-V fin structures (figure 28; [0054]).
Soong teaches, pertaining to claim 2, wherein type IV semiconductor is selected from the group consisting of silicon (Si), germanium (Ge), silicon germanium (SiGe) and combinations thereof ([0017]).
Soong teaches, pertaining to claim 3, wherein the III-V fin structures are of indium phosphide (InP) ([0017]).
Soong teaches, pertaining to claim 4, wherein the type III-V fin structures are of indium gallium arsenic (InGaAs) ([0017]).
pertaining to claim 5, wherein the type III-V fin structures have a body portion with a defect density that ranges from 0 defects/cm2 to 1x1010 defects/cm2 ([0058-0059]).
Soong teaches, pertaining to claim 6, wherein the type III-V fin structures have a substrate trench portion with a defect density that ranges from 1 defects/cm2 to 1x1011 defects/cm2 ([0058-0059]).
.Soong teaches, pertaining to claim 8, a semiconductor device comprising: a substrate (2005) having a trench (2555) present therein, wherein dimensions of the trench provide for aspect ratio trapping of defects (figure 28; [0017], [0052], [0057], [0060]);
a plurality of type III-V fin structures (2450) joined by an epitaxial base portion that is present within the trench (2555), the epitaxial base portion that is present in the trench has a greater width than a width of a fin structure in the plurality of type III-V fin structures (Fig 28; [0060-0061]), wherein the epitaxial base portion in epitaxial relationship with the trench, the plurality of type III-V fin structures and the epitaxial base portion being composed of a same composition material  (figure 28; [0052], [0060]);
a gate structure (2865, 2870, 2875, 2880) present on a channel region portion of the type III-V fin structures (figure 28; [0061-0062]); and source and drain regions present on source and drain region portions of the type III-V fin structures (figure 28; [0054]).
pertaining to claim 9, wherein the III-V fin structures are of indium phosphide (InP) ([0017]). 
Soong teaches, pertaining to claim 10, wherein the type III-V fin structures are of indium gallium arsenic (InGaAs) ([0017]).
Soong teaches, pertaining to claim 11, wherein the second semiconductor material is a type III-V semiconductor material of indium gallium arsenic (InGaAs) and combinations thereof ([0017]).
Soong teaches, pertaining to claim 12, wherein the type III-V fin structures have a body portion with a defect density that ranges from 0 defects/cm2 to 1x1010 defects/cm2 ([0058-0059]).
Soong teaches, pertaining to claim 13, wherein the type III-V fin structures have a substrate trench portion with a defect density that ranges from 1 defects/cm2 to 1x1011 defects/cm2 ([0058-0059]).
Soong teaches, pertaining to claim 15, a device comprising:
a substrate (2005) having a trench (2555) present therein, wherein dimensions of the trench provide for aspect ratio trapping of defects (figure 28; [0060]); and
a plurality of type III-V fin structures (2450) joined by an epitaxial base portion that is present within the trench, wherein the epitaxial base portion in epitaxial relationship with the trench, the plurality of type III-V fin structures and the epitaxial base portion being composed of a same composition material, wherein the epitaxial base (Fig 28; [0060-0061]).
Soong teaches, pertaining to claim 16, wherein the substrate is a type IV semiconductor selected from the group consisting of silicon (Si), germanium (Ge), silicon germanium (SiGe) and combinations thereof ([0017]).
Song teaches, pertaining to claim 17, wherein the III-V fin structures are of indium phosphide (InP) ([0017]).
Soong teaches, pertaining to claim 18, wherein the type III-V fin structures are of indium gallium arsenic (InGaAs) ([0017]).
Soong teaches, pertaining to claim 19, wherein the type III-V fin structures have a body portion with a defect density that ranges from 0 defects/cm2 to 1x1010 defects/cm2 ([0058-0059]).
Soong teaches, pertaining to claim 20, wherein the type III-V fin structures have a substrate trench portion with a defect density that ranges from 1 defects/cm2 to 1x1011 defects/cm2 ([0058-0059]).
Soong teaches, pertaining to claim 21, wherein the plurality of the type III-V fin structures joined by the epitaxial base portion that is present within the trench of the type IV semiconductor material includes a single epitaxial base portion extending into direct contact with each of the fin structure in the plurality of type III-V fin structures (figure 28; [0060]).
pertaining to claim 28, wherein the plurality of the type III-V fin structures joined by the epitaxial base portion that is present within the trench of the type IV semiconductor material includes a single epitaxial base portion extending into direct contact with each of the fin structure in the plurality of type III-V fin structures (figure 28; [0060]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-13, 15-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s amendment has necessitated new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        April 15, 2021

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896